Citation Nr: 1109813	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-36 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the face. 


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from May 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which denied service connection for squamous cell carcinoma of the face.

In November 2010 a travel Board hearing was held by undersigned at the RO; the transcript is of record. 

At the Board hearing the Veteran reported that he had previously had a Board hearing before Judge Marjorie Auer on the issues of service connection for left ankle disability and for an increased rating for bilateral hearing loss for which Judge Auer issued a remand.  These two issues are currently still on appeal before Judge Auer and will not be addressed in this decision.    


FINDING OF FACT

At the November 2010 Board hearing, the Veteran withdrew his appeal for the issue of entitlement to service connection for squamous cell carcinoma of the face.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim for entitlement to service connection for squamous cell carcinoma of the face have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

At the November 2010 Board hearing the Veteran withdrew his appeal for service connection for squamous cell carcinoma of the face. 

As the Veteran withdrew his appeal of the issue of service connection for squamous cell carcinoma of the face, there remain no allegations of error of fact or law for appellate consideration.  The Board, therefore, has no jurisdiction to review the issue.


ORDER

The claim for entitlement to service connection for squamous cell carcinoma of the face is dismissed. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


